Tom Glaze, Justice, dissenting.* Noting Johnny Henley’s long history of violence and a psychiatric evaluation reflecting that he is a danger to others, the trial judge denied Henley’s release prior to trial. The trial court is mandated to conduct a pretrial release inquiry in felony cases where the prosecutor does not stipulate to a defendant’s release, and the trial court did so in this case. However, contrary to the majority per curiam opinion, the trial court is not required to release the defendant after such an inquiry is conducted. In fact, A.R.Cr.P. Rule 9.1 provides that “the judicial officer may release the defendant . . . upon an order to appear.” (Emphasis added.) See also Ark. Code Ann. § 16-84-110 (Supp. 1995) (before conviction, the defendant may be admitted to bail). Consistent with Rule 9.1, A.R.Cr.P. Rule 9.3 provides as follows: If it appears there exists a danger that the defendant will commit a serious crime or will seek to intimidate witnesses, or will otherwise unlawfully interfere with the orderly administration of justice, the judicial officer, upon the release of the defendant, may enter an order: (a) prohibiting the defendant from approaching or communicating with particular persons or classes of persons, except that no such order shall be deemed to prohibit any lawful and ethical activity of defendant’s counsel; (b) prohibiting the defendant from going to certain described geographical areas or premises; (c) prohibiting the defendant from possessing any dangerous weapon, or engaging in certain described activities or indulging in intoxicating liquors or in certain drugs; (d) requiring the defendant to report regularly to and remain under the supervision of an officer of the court. (Emphasis added.) The majority reads Rule 9.3 to read the trial judge must enter an order releasing a defendant, and in doing so imposes applicable restrictions (a) through (d) above. Such a reading is erroneous. Obviously, the restrictions in Rule 9.3 are worthless if, for example, you have a defendant like Henley, who suffers from mental disease and an addiction which would likely cause him to be a danger to others. The judge voiced that concern here, the record supports his concern, and therefore, he clearly did not abuse his discretion in denying Henley’s request to be released. In conclusion, I am vitally concerned when this court interprets its own rules to permit dangerous defendants to assimilate into society with no more than a paper court order to protect people. Trial courts, after appropriate inquiry, should be given authority and discretion to make difficult release decisions, and the appellate court’s review should be limited to determining if the lower court abused its discretion in making its decision. In my view, telling a trial court it has no discretion to deny a dangerous defendant a release is irresponsible on this court’s part. CORBIN, J., joins this dissent.  Reporter’s note: Also published at 922 S.W.2d 681 (1996).